 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   William Andreoli,                                     Case No.: 16-cv-02922-BTM-JLB
12                                        Plaintiff,
                                                           ORDER GRANTING IN PART
13   v.                                                    DEFENDANTS’ MOTION TO
                                                           COMPEL
14   Youngevity International, Inc., et al.,
15                                    Defendants.
16
                                                           [ECF No. 107]
17
18             Presently before the Court is Defendants’ Motion to Compel (ECF No. 107).
19   Defendants seek: (1) an order compelling Plaintiff to provided verified discovery responses
20   to Defendants’ Second Set of Requests for Production of Documents (“RFPs”); (2) an order
21   compelling Plaintiff to produce all documents responsive to the RFPs; and (3) an award of
22   fees and expenses incurred from submitting this motion. (Id. at 2.) For the reasons stated
23   below, Defendants’ Motion to Compel is GRANTED in part and DENIED WITHOUT
24   PREJUDICE in part.
25        I.      BACKGROUND
26        A. Factual Background
27             On April 11, 2018, Plaintiff filed his First Amended Complaint (“FAC”). (ECF No.
28   22). The allegations in Plaintiff’s FAC are summarized as follows: In August 2011,

                                                       1
                                                                               16-cv-02922-BTM-JLB
 1   Defendant Youngevity International, Inc. (“Youngevity”) purchased a series of companies,
 2   FDI entities,1 from Plaintiff. (Id. ¶¶ 20–22.) The parties executed a purchase agreement
 3   in which Plaintiff agreed to sell all of his ownership interests in the FDI entities to
 4   Youngevity. (Id. ¶ 22.) A few months later, in October 2011, the parties executed the
 5   Amended and Restated Equity Purchase Agreement that superseded the original purchase
 6   agreement. (Id. ¶ 23.) The Amended Purchase Agreement contained a set of payment
 7   terms that commenced on October 25, 2011. (Id. ¶ 30.) In acquiring the FDI entities,
 8   Youngevity also assumed one of the FDI entities’ mortgage obligations, which as of
 9   December 31, 2014, was approximately $1,986,000. (Id. ¶ 26.) The property, owned by
10   FDIR, was a commercial building in Windham, New Hampshire that was occupied by FDI.
11   (Id. ¶ 45.) The Amended Purchase Agreement “provided for a separate closing date” for
12   the property because Defendants “were not able to finance the property until a later date.”
13   (Id. ¶ 46.) “However, Defendants agreed to pay the rent and monthly expenses” until the
14   deal closed. (Id. ¶ 47.) Immediately after the acquisition, Youngevity’s Board of Directors
15   appointed Plaintiff as Youngevity’s president.                (Id. ¶ 28.)      Plaintiff remained as
16   Youngevity’s president until November 30, 2015. (Id. ¶ 29.)
17          In 2014, while Plaintiff remained employed by Youngevity, Defendants allegedly
18   coerced Plaintiff into signing the First Amendment to the Amended Purchase Agreement,2
19   which changed the previous acquisition purchase price and payment terms from
20   $20,000,000 to $6,000,000. (Id. ¶¶ 36–43.) Plaintiff also claims that Defendants refused
21   to close on the FDIR transaction and only paid rent and related expenses until December
22   2015, leaving Plaintiff with the “burden and costs of running the FDIR operation.” (Id. ¶
23
24
     1
25      FDI entities consisted of the following companies: Financial Destination, Inc., a New Hampshire
     corporation (“FDI”); FDI Management, Inc., a New Hampshire corporation (“FDIM”); FDI Realty, LLC,
26   a New Hampshire limited liability company (“FDIR”); and MoneyTRAX, LLC, a New Hampshire limited
     liability company (“MoneyTRAX”). (ECF No. 22 ¶ 18.)
27   2
       The Amended and Restated Equity Purchase Agreement and First Amendment to the Amended and
     Restated Equity Purchase Agreement are the effective and final purchase agreements at issue in this action
28   (collectively, “Amended Purchase Agreements”). (ECF No. 22 ¶ 24.)

                                                         2
                                                                                          16-cv-02922-BTM-JLB
 1   58.)   Additionally, Plaintiff alleges that Defendants coerced him into resigning on
 2   November 30, 2015. (Id. ¶ 67.) Since February 2016, Defendants have defaulted on their
 3   obligations under the Amended Purchase Agreements and have stopped making
 4   commission payments for Plaintiff’s distributorships, which Defendants terminated on
 5   March 17, 2016. (Id. ¶¶ 82, 95–99.)
 6          Plaintiff alleges four causes of action in his FAC: (1) Breach of Contract; (2) Breach
 7   of Employment Contract; (3) Conversion; and (4) Violations of California’s Unfair
 8   Competitions Laws. (Id. ¶¶ 118–238.)
 9          On April 24, 2018, Defendants filed nine counterclaims against Plaintiff.3 (ECF No.
10   25). Defendants’ counterclaims allege the following: Around 2011, Youngevity and
11   Plaintiff entered into negotiations to acquire Plaintiff’s companies, which “were struggling
12   financially.” (Id. ¶ 13.) In October 2011, the Parties executed the Amended and Restated
13   Equity Purchase Agreement, in which Youngevity would acquire the assets of each of
14   Plaintiff’s companies except FDIR, until completion of a separate set of conditions
15   precedent. (Id. ¶¶ 14–15.) Defendants claim that the conditions precedent were never met,
16   so Youngevity “never acquired FDIR’s assets.” (Id. ¶ 15.)
17          Also in October 2011, Plaintiff and Youngevity entered into an Employment
18   Agreement, which made Plaintiff Youngevity’s president. (Id. ¶ 18.) While serving as
19   president, Plaintiff allegedly “controlled four Youngevity distributor accounts without
20   Youngevity’s knowledge” or permission and “force qualif[ied]” the accounts. (Id. ¶ 22–
21   23.) Further, Defendants claim that Plaintiff allowed other businesses to operate out of
22   Youngevity’s New Hampshire office, which Plaintiff maintained ownership of and control
23   over. (Id. ¶¶ 24–25.)
24          Defendants also allege that beginning in July 2015 and thereafter, Plaintiff
25   coordinated with top level Youngevity executives and distributors to form a competing
26
27
     3
       The Honorable Barry T. Moskowitz dismissed Defendants’ first and seventh causes of action in its
28   counterclaim on June 21, 2018. (ECF No. 45.)

                                                     3
                                                                                    16-cv-02922-BTM-JLB
 1   company, Wakaya Perfection LP (subsequently Wakaya Perfection LLC), without
 2   informing Defendants. (See id. ¶¶ 28–32.) On November 9, 2015, Plaintiff “was given
 3   access to Wakaya’s internal communication system known as ‘BaseCamp,’” which he
 4   accessed with the name “General Box.” (Id. ¶ 33.) Defendants contend that Plaintiff “had
 5   been assisting with Wakaya’s formation and transition to [a] Youngevity [c]ompetitor since
 6   July 2015,” and on June 1, 2016, Wakaya named Plaintiff as its president. (Id. ¶¶ 39–40.)
 7         On October 28, 2015, Plaintiff informed Youngevity’s chief executive officer that
 8   he would be resigning as Youngevity’s president on November 30, 2015. (Id. ¶ 36.) In an
 9   e-mail memorializing his resignation, Plaintiff “pledged that he would ‘honor the six month
10   non-compete [clause] as set forth in the “Amended and Restated Equity Purchase
11   Agreement” and the “Employment Agreement.”’” (Id. ¶ 36.) Relying on Plaintiff’s
12   statement, Youngevity paid Plaintiff approximately $295,926.42, and his employment
13   ended on November 30, 2015. (Id. ¶¶ 36–37.) Youngevity has paid Plaintiff more than
14   $6,000,000.00 in total. (Id. ¶ 37.)
15         Finally, in December 2015, Defendants allege that Youngevity employees visited
16   the New Hampshire office in an effort to close the office and collect Youngevity’s property,
17   including furniture. (Id. ¶ 38.) Defendants claim that Plaintiff forbade the employees from
18   taking the furniture. (Id.)
19         Defendants and Counterclaimants allege seven causes of action: (1) Fraud –
20   Intentional Misrepresentation (Related to Plaintiff’s Departure from Youngevity); (2)
21   Fraud – Intentional Misrepresentation (Related to Plaintiff’s Representations of a
22   Relationship with Company New Benefits); (3) Intentional Interference with Existing
23   Economic Relations; (4) Breach of Contract; (5) Intentional Interference with Prospective
24   Economic Advantage; (6) Breach of Duty of Loyalty; (7) Conversion.
25      B. Procedural Background Regarding Discovery Dispute
26         Defendants served Plaintiff with the RFPs at issue on August 9, 2018. (ECF No.
27   107-2 at 11.) Plaintiff did not file timely written responses and objections to Defendants’
28   RFPs. (ECF No. 107 at 4.)

                                                  4
                                                                               16-cv-02922-BTM-JLB
 1            On September 24, 2018, the parties telephonically met and conferred regarding
 2   Plaintiff’s failure to file a response and the parties’ positions on Plaintiff’s discovery
 3   obligations. (ECF No. 107 at 4–5.) On September 25, 2018, Plaintiff’s counsel sent an e-
 4   mail confirming the documents Plaintiff was and was not intending to produce. (ECF Nos.
 5   107 at 5; 107-2 at 4.) On September 26, 2018, Plaintiff, standing by the objections he
 6   communicated in the September 24, 2018 call and the September 25, 2018 e-mail,
 7   produced some, but not all, responsive documents. (ECF No. 107 at 5.) Plaintiff has never
 8   served a formal discovery response to the RFPs. (Id. at 4.)
 9            Defendants filed this Motion to Compel on October 22, 2018. (ECF No. 107.)
10   Plaintiff filed an opposition on October 31, 2018. (ECF No. 110.) The Court held a hearing
11   on the motion on November 27, 2018. (ECF No. 118.)
12      II.      DISCUSSION
13      A. Legal Standard
14            Nonprivileged information is discoverable under Federal Rule of Civil Procedure 26
15   if it is (1) relevant, and (2) proportional to the needs of the case. Rule 26(b)(1) provides
16   that parties—
17
                    may obtain discovery regarding any nonprivileged matter that is
18                  relevant to any party’s claim or defense and proportional to the
                    needs of the case, considering the importance of the issues at
19
                    stake in the action, the amount in controversy, the parties’
20                  relative access to the information, the parties’ resources, the
                    importance of the discovery in resolving the issues, and whether
21
                    the burden or expense of the proposed discovery outweighs its
22                  likely benefit.
23   Fed. R. Civ. P. 26(b)(1).
24            Federal Rule of Civil Procedure 34 further provides that a party may serve requests
25   for documents or tangible things on any other party that relate to any matter within the
26   scope of discovery defined in Rule 26(b). Fed. R. Civ. P. 34(a). The propounding party
27   may move to compel a response if a party fails to produce documents requested under Rule
28   34. See Fed. R. Civ. P. 37(a). “The party seeking to compel discovery has the burden of

                                                   5
                                                                               16-cv-02922-BTM-JLB
 1   establishing that its request satisfies the relevancy requirements of Rule 26(b)(1).
 2   Thereafter, the party opposing discovery has the burden of showing that the discovery
 3   should be prohibited, and the burden of clarifying, explaining[,] or supporting its
 4   objections.” Bryant v. Ochoa, No. 07cv200 JM (PCL), 2009 WL 1390794, at *1 (S.D. Cal.
 5   May 14, 2009) (internal citations omitted) (first citing Soto v. City of Concord, 162 F.R.D.
 6   603, 610 (N.D. Cal. 1995); then citing DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D.
 7   Cal. 2002)). Those opposing discovery are “required to carry a heavy burden of showing”
 8   why discovery should be denied. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
 9   1975).
10      B. Adequacy of Plaintiff’s Discovery Response
11         Defendants argue that Plaintiff was required to respond to the RFPs at issue by
12   September 10, 2018, and failed to do so in any manner within that time period. (ECF No.
13   107 at 4.) Defendants attach to their motion Plaintiff’s September 25, 2018 e-mail from
14   Plaintiff’s counsel Joseph Pia which reads, in full:
15
                  Josh,
16
17                Per our discussion yesterday, please see below:
18                Doc Reqs Nos. 257-262. Andreoli made a production on August 20,
19         2018. Documents within Andreoli’s possession and control were included in
           that production responsive to 257 and 262. Additional documents have been
20         made available to us and will be produced in response to these requests. It is
21         our goal to include them in a planned production on Sept. 27th.
22              Doc Reqs Nos. 263-267. The request numbers 263-267 are Wakaya
23         documents and should be obtained through them.

24               Doc Reqs Nos. 268-270. For the time period up to and including May
25         31, 2016, Andreoli is not aware of any responsive documents. Andreoli was
           paid as an employee of Wakaya beginning on June 1, 2016. To the extent that
26         Youngevity is requesting documents beginning June 1, 2016, Andreoli
27         opposes this request on the basis of Rule 26(b)(1) that all requests must be
           relevant and proportional.
28

                                                   6
                                                                               16-cv-02922-BTM-JLB
 1   (ECF No. 107-2 at 4.) Defendants argue that Plaintiff has waived any objections by failing
 2   to serve anything that qualifies as written responses and objections, much less timely ones.
 3   (ECF No. 107 at 4–5.)
 4            Plaintiff responds that Plaintiff filed a written response in the form of the September
 5   25 e-mail and acknowledges that he “did not provide any other written responses.” (ECF
 6   No. 110 at 3.) In defending the e-mail response, Plaintiff further argues, “Written
 7   responses were clearly and concisely provided, admittedly in abbreviated form, but
 8   sufficient to comply with the requests and to permit Defendants to determine what was
 9   being produced and what was not, long before this motion was filed.” (Id. at 6.)
10            Pursuant to Rule 34, the party to whom a request for production of documents is
11   directed must ordinarily “respond in writing within 30 days after being served.” Fed. R.
12   Civ. P. 34(b)(2).      The requirements for such a response are set forth in Rule 26.
13   Specifically, Rule 26(g)(1) requires every discovery response or objection to be “signed by
14   at least one attorney of record in the attorney’s own name . . . and must state the signer’s
15   address, e-mail address, and telephone number.” Subsection (g)(1) of the Rule goes on to
16   state:
17
              By signing, an attorney . . . certifies that to the best of the person’s
18            knowledge, information, and belief formed after a reasonable inquiry:
19                  ...
                    (B) with respect to a discovery . . . response, or objection, it is:
20                      (i) consistent with these rules and warranted by existing law . . . ;
21                      [and]
                        (ii) not interposed for any improper purpose . . . .
22
23   Fed. R. Civ. P. 26(g)(1).
24            Plaintiff’s e-mail was not signed by an attorney of record and did not state the
25   signer’s address, e-mail address, and telephone number. Because Plaintiff’s counsel did
26   not sign it, counsel, arguably, did not certify to the best of his knowledge, information, and
27   belief formed after a reasonable inquiry that his responses and objections were consistent
28   with the Federal Rules of Civil Procedure and existing law and were not intended for any

                                                      7
                                                                                    16-cv-02922-BTM-JLB
 1   improper purpose.     Plaintiff’s e-mail does not constitute an appropriate and legally
 2   sufficient response to the discovery propounded by Defendants.
 3         C. Requests for Production Nos. 257–262
 4           Defendants move to compel Plaintiff to produce all documents responsive to RFPs
 5   257–262, which “seek documents related to contractual agreements between New Benefits
 6   and FDI, Youngevity, or Wakaya.” (ECF No. 107 at 2.) With respect to these documents,
 7   Plaintiff argues that he searched for documents containing “New” within two words of
 8   “Benefits” and/or the term “NewBenefits.” (ECF No. 110 at 3.) Plaintiff further asserts
 9   that Defendants refused to participate in the selection of appropriate search terms. (Id. at
10   4.) At the hearing on this motion, Plaintiff’s counsel acknowledged that there were
11   documents provided by Defendants that appear to be documents that would have been in
12   Plaintiff’s possession and that should have been identified with the described document
13   search. Counsel was unable to explain why certain documents were not captured by the
14   search. Plaintiff further argued at oral argument that Defendants have failed to meet their
15   initial burden of showing the relevancy of documents dated after the end of 2016, by which
16   time New Benefits had cancelled its contract(s).
17           The Court indicated at the hearing that it was not persuaded that any documents
18   responsive to RFPs 257–262 dated after the end of 2016 would have relevance. The parties
19   agreed to meet and confer further on whether or not Plaintiff should conduct a further
20   search for additional documents and, if so, using what search terms. (See ECF No. 118.)
21           On November 30, 2018, the parties provided the Court with a joint supplemental
22   statement indicating that they had agreed to search terms for a supplemental search to be
23   conducted by Plaintiff with a relevant time period of January 1, 2014 and December 31,
24   2016, and with a supplemental production deadline of December 7, 2018. (ECF No. 119
25   at 2.) Therefore, as to RFPs 257–262, Defendants’ Motion to Compel is DENIED
26   WITHOUT PREJUDICE.
27   ///
28   ///

                                                  8
                                                                               16-cv-02922-BTM-JLB
 1      D. Requests for Production Nos. 263–267
 2         At the hearing on this motion, the parties represented to the Court that Defendants
 3   have withdrawn RFPs 263–267. Therefore, Defendants’ Motion to Compel as to these
 4   RFPs is DENIED AS MOOT.
 5      E. Requests for Production Nos. 268–270
 6         Lastly, Defendants move to compel Plaintiff to produce all documents responsive to
 7   RFPs 268–270, which “seek information related to Andreoli’s compensation from Wakaya
 8   Perfection.” (ECF No. 107 at 3.) Defendants argue that this evidence is relevant to
 9   Youngevity’s Fourth Affirmative Defense of failure to mitigate damages and to dispute the
10   alleged damages claimed by Plaintiff flowing from Youngevity’s alleged failure to make
11   monthly payments to Plaintiff under the Amended and Restated Equity Purchase
12   Agreement. (Id.) Specifically, Defendants argue that Plaintiff was no longer entitled to
13   receive payments under the Amended and Restated Equity Purchase Agreement once he
14   began competing employment.        (Id.) Plaintiff opposes production, arguing that the
15   documents are irrelevant because: (1) Plaintiff’s claim is not subject to mitigation; and (2)
16   Defendants’ position that Plaintiff’s operation of a competing business voids the
17   distributorships is without merit under California law and will be the subject of a motion
18   for summary judgment. (ECF No. 110 at 5.)
19         Courts have “well established that when a party fails to respond completely to a
20   request for production, any potential objections to that request are waived.”            Cal.
21   Sportfishing Protection All., No. 2:10–cv–1207–GEB–AC, 2014 WL 5093398, at *4 (E.D.
22   Cal. Oct. 9, 2014). However, the party seeking to compel discovery has the initial
23   burden of establishing that its request satisfies the relevancy requirements of Rule 26(b)
24   (1). Bryant, 2009 WL 1390794, at *1.
25         Here, Defendants have met their burden to show the relevancy and proportionality
26   of the requested discovery. Defendants’ Motion to Compel responses to RFPs 268–270 is
27   GRANTED. Accordingly, Plaintiff shall produce all documents responsive to RFPs 268–
28   270 on or before December 21, 2018.

                                                   9
                                                                                16-cv-02922-BTM-JLB
 1      F. Motion to Compel Verified Response
 2           The Court is not persuaded that compelling Plaintiff to provide a verified response
 3   to Defendants’ RFPs is warranted. However, Plaintiff is ordered to file a formal response
 4   to these RFPs by December 7, 2018.
 5      IV.      AWARD OF REASONABLE EXPENSES
 6           Rule 37(a)(5)(A) provides that if a motion to compel is granted, “the court must,
 7   after giving opportunity to be heard, require the party or deponent whose conduct
 8   necessitated the motion, the party or attorney advising that conduct, or both to pay the
 9   movant’s reasonable expenses incurred in making the motion, including attorney’s fees.”
10   Fed. R. Civ. P. 37(a)(5)(A). However, “the court must not order this payment if (i) the
11   movant filed the motion before attempting in good faith to obtain the disclosure or
12   discovery without court action; (ii) the opposing party’s nondisclosure, response, or
13   objection was substantially justified; or (iii) other circumstances make an award of
14   expenses unjust.” Id.
15           Although Defendants ultimately withdrew some of the requests upon which this
16   Motion to Compel was based, Defendants prevailed as to the remainder of the requests.
17   Furthermore, Plaintiff has offered no justification for its failure to provide formal written
18   discovery responses to this discovery, even after being asked multiple times by Defendants
19   to do so.
20           Accordingly, Defendants’ request for reasonable expenses, including attorneys’
21   fees, incurred from filing this Motion to Compel is GRANTED.
22      V.       CONCLUSION
23           For the reasons set forth above, Defendants’ Motion to Compel (ECF No. 107) is
24   GRANTED in part and DENIED WITHOUT PREJUDICE in part. Plaintiff shall
25   reimburse Defendants for the reasonable expenses, including attorneys’ fees, associated
26   with bringing this motion.
27           On or before January 7, 2019, Defendants shall provide Plaintiff with a detailed fee
28   and cost invoice(s) supporting the amount of reasonable attorneys’ fees and costs incurred

                                                  10
                                                                                16-cv-02922-BTM-JLB
 1   by Defendants. The parties shall promptly and thoroughly, and no later than January 21,
 2   2019, meet and confer over any disputed fees and costs incurred by Defendants. If the
 3   parties are able to resolve any disputes with respect to the amount of reasonable attorneys’
 4   fees and costs, Plaintiff is to pay that amount no later than February 4, 2019. If the parties
 5   are unable to resolve their dispute(s) through the meet and confer process, then Defendants
 6   are granted leave to file, on or before February 4, 2019, an ex parte motion supported by
 7   sufficient evidence in support of the amount of reasonable fees or costs owed by Plaintiff
 8   to Defendants in connection with this motion. The deadline for Plaintiff to file an
 9   opposition to Defendants’ motion for fees and costs, if any, shall be February 18, 2019.
10         IT IS SO ORDERED.
11   Dated: December 4, 2018
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   11
                                                                                 16-cv-02922-BTM-JLB
